Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Non-Final Office Action.   Claims 1-20 are pending and rejected below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically Claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  
 Claims 1 8 and 14 include limitations reciting functionality for predictive modeling that identifies employee opportunities, including limitations that:
Aggregate data…Analyze data…	Covert predicted values into percentage values for selected employers…Rank selected employers by indices. 
which is an abstract idea reasonably categorized as 
Mental processes, because each of the steps can be performed in the human mind and might be considered an ‘evaluation’ .
Mathematical concept, because the converting and ranking steps describes mathematical relationships, mathematical formulas or equations, mathematical calculations;
Similarly, Claims 2-7, 9-13, and 16-20 further narrow the same abstract concept identified above related to mental processes, and mathematical concepts. As a result, Claims 1-20 recite an abstract idea related to mental processes, certain methods of organizing human activity, and mathematical concepts under Step 2A Prong One.
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application.  Claims 1 8 and 14 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include processors, computer, storage media and code.  When considered in view of the claim as a whole, Examiner submits that the additional elements do not integrate the abstract idea into a practical application because these elements in view of Figure 12 and the associated paragraphs of Applicant’s specification are generic computing elements performing generic 
Claims 2-7, 9-13, and 16-20 further include additional elements beyond those recited above.  In Claim 2, 12, 15, the use of machine learning to update the model incorporating “sample data” generally links the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h). In Claims 5-7, 11-13, and 18-20 each of the types of machine learning recited (supervised, unsupervised, reinforcement) also link the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h).  Claim 10 aggregated graphical processor units also recites generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).
As a result, Claims 1-20 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 8 and 14 include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include the processors, computer, storage media and code..  When considered in view of the claim as a whole, Examiner submits that the additional elements do not amount to significantly more than the 
As noted above, Claims 2-7, 9-13, and 16-20 further include additional elements beyond those recited above.  In Claim 2, 12, 15, the use of machine learning to update the model incorporating “sample data” generally links the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h) and does not provide significantly more to the abstract idea,  In Claims 5-7, 11-13, and 18-20 each of the types of machine learning recited (supervised, unsupervised, reinforcement) also link the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h) and does not provide significantly more to the abstract idea Claim 10 aggregated graphical processor units also recites recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry 
Accordingly, Claims 1-20are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-14, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Qamar (2015/0269244) in view of Lisser (2002/0165757).  

Regarding Claim 1, Qamar discloses:
 A computer-implemented method for predictive modeling, the method comprising: (Figure 8, 0090-0092)
aggregating, by one or more processors, sample data regarding a plurality of metrics associated with employee growth opportunity and voluntary employee turnover;
[0078] Employee flight risk may be determined using multiple levels of 
regression models.  The explanatory variables in the regression models that 
predict the likelihood of exit may be calculated using performance data feeds 
(e.g., from the organization data) (aggregation data) and the volatility of their daily performance.  Moreover, the volatility may use predetermined bounds of inherent volatility (such as 2-3.times.  a long-term average value).  Alternatively or additionally, the first and second-order derivative as a function of time of their daily performance may be calculated and the slope and direction may be used as predictors. 
[0081] During the analysis technique, variance decomposition may determine that gas price is non-predictive, so this factor may not be used in subsequent predictive analysis.  However, the square of overtime may have been identified as predictive, and this factor may have been included in the regression model.
performing, by one or more processors, iterative analysis on the sample data using machine learning to construct a predictive model; (0115 - In particular, the predictors may be identified based on the natural groupings calculated for different iterations of the clustering analysis for the different potential predictors (i.e., retention data for a given potential predictor may be clustered, and the operations may be repeated at least M times for a set of M potential predictors, and the resulting natural groupings may be used to identify the predictors).  Thus, the centroid separation may be used to identify the potential predictors that are most useful (i.e., the predictors).
0081 - However, the square of overtime may have been identified as predictive, and this factor may have been included in the regression model.
Figure 12, 0127 - As shown in FIG. 12, which presents a drawing of a 
user interface 1200 with a graph of cumulative retention probability 1210 (or 
survival) for a set of potential predictors as a function of time 1212 (such as 
days of service).  However, the Kaplan-Meier estimator curves for all the 
values of the set of potential predictors may be very noisy and/or may overlap 
considerably.  Consequently, it may difficult to see the individual Kaplan-Meier estimator curves, let along important trends, when all of the Kaplan-Meier estimator curves are plotted.  Instead, by using the analysis technique with k equal to three, natural groupings 1214 may be calculated.  These natural groups may maximize the centroid spacing or the integrated area between pairs in natural groupings 1214. 
… [0129] For example, using the clustered Kaplan-Meier estimator curves, comparisons may be presented of the cumulative attrition impact of different 
supervisors on particular groups of employees.  Thus, it may be founds that 
there may be a loss of 20 employees with supervisor A after 6 months, while the 
loss with supervisor B may be 150 employees.  The associated financial impact 
of this attrition may also be presented.  This analysis may be performed for 
the entire dataset or for one or more subsets, such as a particular location 
(e.g., San Francisco), department and/or job type (e.g., sales).  Thus, if the 
supervisor of a particular natural group is switched, the median employee 
tenure may increase by 60% to 73 days, which may result in an annual savings of 
$115,175.  User interface 1200 may display the cumulative impact of such 
counter-factual analysis.  In addition, user interface 1200 may present the 
relative impact on attrition of particular values of a predictor (such as the 
supervisor) and/or may rank the values of the predictor (such as the retention 
performance of different supervisors).
converting, by one or more processors, the predicted values of voluntary employee turnover in the database into percentages of observed values of voluntary employee turnover for a selected group of supervisors over a specified time period 
rank ordering, by one or more processors, the selected supervisors according to their percentages  [0129] For example, using the clustered Kaplan-Meier estimator curves, comparisons may be presented of the cumulative attrition impact of different supervisors on particular groups of employees.  Thus, it may be founds that there may be a loss of 20 employees with supervisor A after 6 months, while the loss with supervisor B may be 150 employees.  The associated financial impact of this attrition may also be presented.  This analysis may be performed for the entire dataset or for one or more subsets, such as a particular location 
(e.g., San Francisco), department and/or job type (e.g., sales).  Thus, if the 
supervisor of a particular natural group is switched, the median employee 
tenure may increase by 60% to 73 days, which may result in an annual savings of 
$115,175.  User interface 1200 may display the cumulative impact of such 
counter-factual analysis.  In addition, user interface 1200 may present the 
relative impact on attrition of particular values of a predictor (such as the 
supervisor) and/or may rank the values of the predictor (such as the retention 
performance of different supervisors).
	Qamar does not explicitly state that the percentage is an “index” (See Applicant’s Specification 0072) nor the employers are ranked by the index.   Lisser, directed to comparing business performance, discloses a dealership index, monitoring a performance value by dividing observed value by the predicted value (Figure 15-17 – Performance Indicator Values for different dealerships for different metrics, increased or decreased in percentage compared to previous time periods)   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Qamar’s percentage to include Lisser’s Index and ranking, helping track health of a business, helping compare a business to other businesses in a similar segment (same goods/services, size, market). (0002). 
Qamar does not explicitly state that selected group that is ranked is employers. Lisser discloses this limitation (Figure 15-17 – comparing dealerships in similar group) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Qamar’s in view of Lisser’s selected group to include Lisser’s dealerships, helping compare businesses to other businesses in a similar segment (same goods/services, size, market). (0002).

Regarding Claim 3, Qamar in view of Lisser discloses:   The method according to claim 1, wherein categories of data applied to the machine learning predictive modeling include at least one of:  industry/sector for the selected group of employers; employment growth within the selected group of employers; manager-to-employee ratio within the selected group of employers; promotion rate within the selected group of (See Claim 1 Above;  Lisser, Figure 15-17 – comparing dealerships in similar group) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Qamar’s in view of Lisser’s modeling to include Lisser’s sector for a group of employers, helping compare businesses to other businesses in a similar segment (same goods/services, size, market). (0002).

Claim 4 stands rejected based on the same citations and rationale as applied to Claim 3.  

Regarding Claim 5, Qamar in view of Lisser discloses The method according to claim 1, wherein the machine learning uses supervised learning to construct the predictive model. . (0276 –supervised)

Regarding Claim 6 Qamar in view of Lisser discloses The method according to claim 1, wherein the machine learning uses unsupervised learning to construct the predictive model. (0276 – unsupervised)

Regarding Claim 7, Qamar in view of Lisser discloses The method according to claim 1, wherein the machine learning uses reinforcement learning to construct the predictive model. [0076] In an exemplary embodiment, the analysis technique generates and maintains an econometric regression model.  This regression model uses consistent and high-velocity data streams that are repeatedly updated to conduct analyses and to maintain calibration.  For example, the regression model may be updated in near real-time (such as hourly, daily or weekly).

Claims 8, and 11-13 are rejected based on the same citations and rationale as applied to Claim 1 and 5-7, respectively. 

Claims 14 and 16-20 are rejected based on the same citations and rationale as applied to Claim 1 and 3-7, respectively.

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Qamar (2015/0269244) in view of Lisser (2002/0165757) in view of Castallenous, (20060235742) 

Regarding Claim 2, Qamar in view of Lisser discloses:  The method according to claim 1. Qamar does not explicitly teach, however, Castallenous, directed to process evaluation, discloses:  further comprising:  comparing, by one or more processors, the rank ordering of voluntary employee turnover for the selected group of employers to observed voluntary employee turnover for said employers over a second specified time period;  aggregating, by one or more processors, updated sample data over the second specified time period; and  updating, by one or more processors, the predictive model using machine learning incorporating the updated sample data for the second specified time period.   [0022] With respect to block 210, the models are adjusted or re-learned.  In one exemplary embodiment, the models are relearned when their accuracy diminishes, periodically or every time new data is loaded into the data warehouse The models, for example, are adjusted or re-learned during, before, or after execution of various stages of the processes.  Adjustments or re-learning are based on a myriad of factors.  By way of example, adjustments or re-learning are based on changing behavior or performance of service providers (example, new information not previously considered or implemented in the models).  New or updated historical data is also used to update the models.  Additionally, adjustments or re-learning are based on modified service quality metrics of the process owner (example, changes to the metrics to redefine or amend objectives for the business process).  Models are adjusted or re-learned to provide a more accurate selection or ranking of the service providers for a given process or stage in the process.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Qamar’s in view of Lisser’s model to include Castallenous comparing of rank ordering and updating a model, ensuring a model is accurate over time (0022). 

	Claims 9 and 15 are rejected based on the same citations and rationale as applied to Claim 2. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Qamar (2015/0269244) in view of Lisser (2002/0165757) in view of Showwalter, (20110270779).

 wherein the one or more processors comprise aggregated graphical processor units (GPU) (¶ [0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the GPUs within Qamar in view of Lisser’s predictive modeling, helping improve the predictive model by broadening available techniques used to generate the model that enhances accuracy of output based on the multitude of techniques used to generate the model.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References on 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623